Exhibit 10.2

 

 IDERA PHARMACEUTICALS, INC.

 

2017 EMPLOYEE STOCK PURCHASE PLAN

 

The purpose of this Plan is to provide eligible employees of Idera
Pharmaceuticals, Inc. (the “Company”) and certain of its subsidiaries with
opportunities to purchase shares of the Company’s common stock, $0.001 par value
(the “Common Stock”).  Five hundred thousand (500,000) shares of Common Stock in
the aggregate have been approved for this purpose, subject to any adjustment
pursuant to Section 15 hereof.  This Plan is intended to qualify as an “employee
stock purchase plan” as defined in Section 423 of the Internal Revenue Code of
1986, as amended (the “Code”), and the regulations issued thereunder, and shall
be interpreted consistent therewith.

 

1.                                      Administration.  The Plan will be
administered by the Company’s Board of Directors (the “Board”) or by a Committee
appointed by the Board (the “Committee”).  The Board or the Committee has
authority to make rules and regulations for the administration of the Plan and
its interpretation and decisions with regard thereto shall be final and
conclusive.

 

2.                                      Eligibility.  All employees of the
Company and all employees of any subsidiary of the Company (as defined in
Section 424(f) of the Code) designated by the Board or the Committee from time
to time (a “Designated Subsidiary”), are eligible to participate in any one or
more of the offerings of Options (as defined in Section 9) to purchase Common
Stock under the Plan provided that:

 

(a)                                 they are customarily employed by the Company
or a Designated Subsidiary for more than 20 hours a week and for more than five
months in a calendar year;

 

(b)                                 they have been employed by the Company or a
Designated Subsidiary for at least three months prior to enrolling in the Plan;
and

 

(c)                                  they are employees of the Company or a
Designated Subsidiary on the first day of the applicable Plan Period (as defined
below).

 

No employee may be granted an Option hereunder if such employee, immediately
after the Option is granted, owns 5% or more of the total combined voting power
or value of the stock of the Company or any subsidiary.  For purposes of the
preceding sentence, the attribution rules of Section 424(d) of the Code shall
apply in determining the stock ownership of an employee, and all stock that the
employee has a contractual right to purchase shall be treated as stock owned by
the employee.

 

The Company retains the discretion to determine which eligible employees may
participate in an offering pursuant to and consistent with Treasury Regulation
Sections 1.423-2(e) and (f).

 

3.                                      Offerings.  The Company will make one or
more offerings (“Offerings”) to employees to purchase stock under this Plan. 
Offerings will begin on the dates determined by the Board or the Committee or
the first business day thereafter (the “Offering Commencement

 

1

--------------------------------------------------------------------------------


 

Dates”).  Each Offering Commencement Date will begin a plan period (a “Plan
Period”) during which payroll deductions will be made and held for the purchase
of Common Stock at the end of the Plan Period.  The Board or the Committee may,
at its discretion, choose a Plan Period of twelve (12) months or less for
subsequent Offerings and/or choose a different commencement date for Offerings
under the Plan.

 

4.                                      Participation.  An employee eligible on
the Offering Commencement Date of any Offering may participate in such Offering
by completing and forwarding either a written or electronic payroll deduction
authorization form to the employee’s appropriate payroll office at least 14 days
prior to the applicable Offering Commencement Date.  The form will authorize a
regular payroll deduction from the Compensation received by the employee during
the Plan Period.  Unless an employee files a new form or withdraws from the
Plan, his or her deductions and purchases will continue at the same rate for
future Offerings under the Plan as long as the Plan remains in effect.  The term
“Compensation” means the amount of money reportable on the employee’s Federal
Income Tax Withholding Statement, excluding overtime, shift premium, incentive
or bonus awards, allowances and reimbursements for expenses such as relocation
allowances for travel expenses, income or gains associated with the grant or
vesting of restricted stock, income or gains on the exercise of Company stock
options or stock appreciation rights, and similar items, whether or not shown or
separately identified on the employee’s Federal Income Tax Withholding
Statement, but including, in the case of salespersons, sales commissions to the
extent determined by the Board or the Committee.

 

5.                                      Deductions.  The Company will maintain
payroll deduction accounts for all participating employees.  With respect to any
Offering made under this Plan, an employee may authorize a payroll deduction in
any dollar amount up to a maximum of 10% of the Compensation he or she receives
during the Plan Period or such shorter period during which deductions from
payroll are made.  Payroll deductions may be at the rate of 1%, 2%, 3%, 4%, 5%,
6%, 7%, 8%, 9% or 10% of Compensation with any change in compensation during the
Plan Period to result in an automatic corresponding change in the dollar amount
withheld.  The minimum payroll deduction is such percentage of Compensation as
may be established from time to time by the Board or the Committee.

 

6.                                      Deduction Changes.  An employee may
decrease or discontinue his or her payroll deduction once during any Plan
Period, by filing either a written or electronic new payroll deduction
authorization form.  However, an employee may not increase his or her payroll
deduction during a Plan Period.  If an employee elects to discontinue his or her
payroll deductions during a Plan Period, but does not elect to withdraw his or
her funds pursuant to Section 8 hereof, funds deducted prior to his or her
election to discontinue will be applied to the purchase of Common Stock on the
Exercise Date (as defined below).

 

7.                                      Interest.  Interest will not be paid on
any employee accounts, except to the extent that the Board or the Committee,
in its sole discretion, elects to credit employee accounts with interest at such
rate as it may from time to time determine.

 

8.                                      Withdrawal of Funds.  An employee may at
any time prior to the close of business on the last business day in a Plan
Period and for any reason permanently draw out the balance accumulated in the
employee’s account and thereby withdraw from participation in an Offering.

 

2

--------------------------------------------------------------------------------


 

Partial withdrawals are not permitted.  The employee may not begin participation
again during the remainder of the Plan Period during which the employee withdrew
his or her balance.  The employee may participate in any subsequent Offering in
accordance with terms and conditions established by the Board or the Committee.

 

9.                                     Purchase of Shares.

 

(a)                                 Number of
Shares.                                           On the Offering Commencement
Date of each Plan Period, the Company will grant to each eligible employee who
is then a participant in the Plan an option (an “Option”) to purchase on the
last business day of such Plan Period (the “Exercise Date”) at the applicable
purchase price (the “Option Price”) up to a whole number of shares of Common
Stock determined by multiplying $2,083 by the number of full months in the Plan
Period and dividing the result by the closing price (as determined below) on the
Offering Commencement Date; provided, however, that no employee may be granted
an Option which permits his or her rights to purchase Common Stock under this
Plan and any other employee stock purchase plan (as defined in Section 423(b) of
the Code) of the Company and its subsidiaries, to accrue at a rate which exceeds
$25,000 of the fair market value of such Common Stock (determined at the date
such Option is granted) for each calendar year in which the Option is
outstanding at any time.

 

(b)                                 Option Price.                           The
Board or the Committee shall determine the Option Price for each Plan Period,
including whether such Option Price shall be determined based on the lesser of
the closing price of the Common Stock on (i) the first business day of the Plan
Period or (ii) the Exercise Date, or shall be based solely on the closing price
of the Common Stock on the Exercise Date; provided, however, that such Option
Price shall be at least 85% of the applicable closing price.   In the absence of
a determination by the Board or the Committee, the Option Price will be 85% of
the lesser of the closing price of the Common Stock on (i) the first business
day of the Plan Period and (ii) the Exercise Date.  The closing price shall be
(a) the closing price (for the primary trading session) on any national
securities exchange on which the Common Stock is listed or (b) the average of
the closing bid and asked prices in the over-the-counter-market, whichever is
applicable, as published in The Wall Street Journal or another source selected
by the Board or the Committee.  If no sales of Common Stock were made on such a
day, the price of the Common Stock shall be the reported price for the next
preceding day on which sales were made.

 

(c)                                  Exercise of
Option.                                         Each employee who continues to
be a participant in the Plan on the Exercise Date shall be deemed to have
exercised his or her Option at the Option Price on such date and shall be deemed
to have purchased from the Company the number of whole shares of Common Stock
reserved for the purpose of the Plan that his or her accumulated payroll
deductions on such date will pay for, but not in excess of the maximum numbers
determined in the manner set forth above.

 

(d)                                 Return of Unused Payroll Deductions.  Any
balance remaining in an employee’s payroll deduction account at the end of a
Plan Period will be automatically refunded to the employee, except that any
balance that is less than the purchase price of one share of Common Stock will
be carried forward into the employee’s payroll deduction account for the

 

3

--------------------------------------------------------------------------------


 

following Offering, unless the employee elects not to participate in the
following Offering under the Plan, in which case the balance in the employee’s
account shall be refunded.

 

10.                              Issuance of Certificates.  Certificates
representing shares of Common Stock purchased under the Plan may be issued only
in the name of the employee, in the name of the employee and another person of
legal age as joint tenants with rights of survivorship, or (in the Company’s
sole discretion) in the name of a brokerage firm, bank, or other nominee holder
designated by the employee.  The Company may, in its sole discretion and in
compliance with applicable laws, authorize the use of book entry registration of
shares in lieu of issuing stock certificates.

 

11.                              Rights on Retirement, Death or Termination of
Employment.  If a participating employee’s employment ends before the last
business day of a Plan Period, no payroll deduction shall be taken from any pay
then due and owing to the employee and the balance in the employee’s account
shall be paid to the employee.  In the event of the employee’s death before the
last business day of a Plan Period, the Company shall, upon notification of such
death, pay the balance of the employee’s account (a) to the executor or
administrator of the employee’s estate or (b) if no such executor or
administrator has been appointed to the knowledge of the Company, to such other
person(s) as the Company may, in its discretion, designate.  If, before the last
business day of the Plan Period, the Designated Subsidiary by which an employee
is employed ceases to be a subsidiary of the Company, or if the employee is
transferred to a subsidiary of the Company that is not a Designated Subsidiary,
the employee shall be deemed to have terminated employment for the purposes of
this Plan.

 

12.                              Optionees Not Stockholders.  Neither the
granting of an Option to an employee nor the deductions from his or her pay
shall make such employee a stockholder of the shares of Common Stock covered by
an Option under this Plan until he or she has purchased and received such
shares.

 

13.                              Options Not Transferable.  Options under this
Plan are not transferable by a participating employee other than by will or the
laws of descent and distribution, and are exercisable during the employee’s
lifetime only by the employee.

 

14.                              Application of Funds.  All funds received or
held by the Company under this Plan may be combined with other corporate funds
and may be used for any corporate purpose.

 

15.                              Adjustment for Changes in Common Stock and
Certain Other Events.

 

(a)                                 Changes in Capitalization.  In the event of
any stock split, reverse stock split, stock dividend, recapitalization,
combination of shares, reclassification of shares, spin-off or other similar
change in capitalization or event, or any dividend or distribution to holders of
Common Stock other than an ordinary cash dividend, (i) the number and class of
securities available under this Plan, (ii) the share limitations set forth in
Section 9, and (iii) the Option Price shall be equitably adjusted to the extent
determined by the Board or the Committee.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Reorganization Events.

 

(1)                                Definition.  A “Reorganization Event” shall
mean:  (a) any merger or consolidation of the Company with or into another
entity as a result of which all of the Common Stock of the Company is converted
into or exchanged for the right to receive cash, securities or other property or
is cancelled, (b) any transfer or disposition of all of the Common Stock of the
Company for cash, securities or other property pursuant to a share exchange or
other transaction or (c) any liquidation or dissolution of the Company.

 

(2)                                Consequences of a Reorganization Event on
Options.  In connection with a Reorganization Event, the Board or the Committee
may take any one or more of the following actions as to outstanding Options on
such terms as the Board or the Committee determines:  (i) provide that Options
shall be assumed, or substantially equivalent Options shall be substituted, by
the acquiring or succeeding corporation (or an affiliate thereof), (ii) upon
written notice to employees, provide that all outstanding Options will be
terminated immediately prior to the consummation of such Reorganization Event
and that all such outstanding Options will become exercisable to the extent of
accumulated payroll deductions as of a date specified by the Board or the
Committee in such notice, which date shall not be less than ten (10) days
preceding the effective date of the Reorganization Event, (iii) upon written
notice to employees, provide that all outstanding Options will be cancelled as
of a date prior to the effective date of the Reorganization Event and that all
accumulated payroll deductions will be returned to participating employees on
such date, (iv) in the event of a Reorganization Event under the terms of which
holders of Common Stock will receive upon consummation thereof a cash payment
for each share surrendered in the Reorganization Event (the “Acquisition
Price”), change the last day of the Plan Period to be the date of the
consummation of the Reorganization Event and make or provide for a cash payment
to each employee equal to (A) (i) the Acquisition Price times (ii) the number of
shares of Common Stock that the employee’s accumulated payroll deductions as of
immediately prior to the Reorganization Event could purchase at the Option
Price, where the Acquisition Price is treated as the fair market value of the
Common Stock on the last day of the applicable Plan Period for purposes of
determining the Option Price under Section 9(b) hereof, and where the number of
shares that could be purchased is subject to the limitations set forth in
Section 9(a), minus (B) the result of multiplying such number of shares by such
Option Price, (v) provide that, in connection with a liquidation or dissolution
of the Company, Options shall convert into the right to receive liquidation
proceeds (net of the Option Price thereof) and (vi) any combination of the
foregoing.

 

For purposes of clause (i) above, an Option shall be considered assumed if,
following consummation of the Reorganization Event, the Option confers the right
to purchase, for each share of Common Stock subject to the Option immediately
prior to the consummation of the Reorganization Event, the consideration
(whether cash, securities or other property) received as a result of the
Reorganization Event by holders of Common Stock for each share of Common Stock
held immediately prior to the consummation of the Reorganization Event (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares of Common Stock);
provided, however, that if the consideration received as a result of the
Reorganization Event is not solely common stock of the acquiring or succeeding
corporation (or an affiliate thereof), the Company may, with the consent of the
acquiring or succeeding corporation, provide for the consideration to be
received upon the exercise of Options to consist solely of such number of shares
of common stock of the acquiring

 

5

--------------------------------------------------------------------------------


 

or succeeding corporation (or an affiliate thereof) that the Board determines to
be equivalent in value (as of the date of such determination or another date
specified by the Board) to the per share consideration received by holders of
outstanding shares of Common Stock as a result of the Reorganization Event.

 

16.                              Amendment of the Plan.  The Board may at any
time, and from time to time, amend or suspend this Plan or any portion thereof,
except that (a) if the approval of any such amendment by the shareholders of the
Company is required by Section 423 of the Code, such amendment shall not be
effected without such approval, and (b) in no event may any amendment be made
that would cause the Plan to fail to comply with Section 423 of the Code.

 

17.                              Insufficient Shares.  If the total number of
shares of Common Stock specified in elections to be purchased under any Offering
plus the number of shares purchased under previous Offerings under this Plan
exceeds the maximum number of shares issuable under this Plan, the Board or the
Committee will allot the shares then available on a pro-rata basis.

 

18.                              Termination of the Plan.  This Plan may be
terminated at any time by the Board.  Upon termination of this Plan all amounts
in the accounts of participating employees shall be promptly refunded.

 

19.                              Governmental Regulations.  The Company’s
obligation to sell and deliver Common Stock under this Plan is subject to
listing on a national stock exchange (to the extent the Common Stock is then so
listed or quoted) and the approval of all governmental authorities required in
connection with the authorization, issuance or sale of such stock.

 

20.                              Governing Law.  The Plan shall be governed by
Delaware law except to the extent that such law is preempted by federal law.

 

21.                              Issuance of Shares.  Shares may be issued upon
exercise of an Option from authorized but unissued Common Stock, from shares
held in the treasury of the Company, or from any other proper source.

 

22.                              Notification upon Sale of Shares.  Each
employee agrees, by entering the Plan, to promptly give the Company notice of
any disposition of shares purchased under the Plan where such disposition occurs
within two years after the date of grant of the Option pursuant to which such
shares were purchased.

 

23.                              Grants to Employees in Foreign Jurisdictions. 
The Company may, to comply with the laws of a foreign jurisdiction, grant
Options to employees of the Company or a Designated Subsidiary who are citizens
or residents of such foreign jurisdiction (without regard to whether they are
also citizens of the United States or resident aliens (within the meaning of
Section 7701(b)(1)(A) of the Code)) with terms that are less favorable (but not
more favorable) than the terms of Options granted under the Plan to employees of
the Company or a Designated Subsidiary who are resident in the United States. 
Notwithstanding the preceding provisions of this Plan, employees of the Company
or a Designated Subsidiary who are citizens or residents of a foreign
jurisdiction (without regard to whether they are also citizens of the United
States or resident aliens (within the meaning of Section 7701(b)(1)(A) of the
Code)) may be excluded from eligibility under the Plan if (a) the grant of an
Option under the Plan to a citizen or resident

 

6

--------------------------------------------------------------------------------


 

of the foreign jurisdiction is prohibited under the laws of such jurisdiction or
(b) compliance with the laws of the foreign jurisdiction would cause the Plan to
violate the requirements of Section 423 of the Code.  The Company may add one or
more appendices to this Plan describing the operation of the Plan in those
foreign jurisdictions in which employees are excluded from participation or
granted less favorable Options.

 

25.                               Authorization of Sub-Plans.  The Board may
from time to time establish one or more sub-plans under the Plan with respect to
one or more Designated Subsidiaries, provided that such sub-plan complies with
Section 423 of the Code.

 

26.                               Withholding.  If applicable tax laws impose a
tax withholding obligation, each affected employee shall, no later than the date
of the event creating the tax liability, make provision satisfactory to the
Board for payment of any taxes required by law to be withheld in connection with
any transaction related to Options granted to or shares acquired by such
employee pursuant to the Plan.  The Company may, to the extent permitted by law,
deduct any such taxes from any payment of any kind otherwise due to an employee.

 

27.                               Effective Date and Approval of Shareholders. 
The Plan shall take effect on June 7, 2017 subject to approval by the
shareholders of the Company as required by Section 423 of the Code, which
approval must occur within twelve months of the adoption of the Plan by the
Board.

 

 

Adopted by the Board of Directors

 

 

 

on March 7, 2017

 

 

 

Approved by the stockholders on

 

June 7, 2017

 

7

--------------------------------------------------------------------------------